DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
	Applicant’s cancellation of claim 21 renders its claim rejection under 35 U.S.C. § 112(d) moot.
Response to Arguments
Applicant's arguments filed 09/02/2021 (hereinafter “Remarks”) have been fully considered as follows: The rejections have been updated in light of Applicant’s amendments to the claims.
Claim Objections
Claims 4 is objected to because of the following informalities:
Claim 4 is missing an “and” between the “sequentially acquire” and “based on a determination” limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9-11, 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over YEOH et al. (U.S. Pat. App. Pub. No. US 20180275410 A1; hereinafter "Yeoh"), in view of Schubert et al. (U.S. Pat. App. Pub. No. US 20180129888 A1; hereinafter "Schubert"), and further in view of LEE et al. (U.S. Pat. App. Pub. No. US 20140019005 A1; hereinafter "Lee").

Regarding claim 1, Yeoh teaches an assistance device enabling communication with a wearable device (Yeoh, Fig. 9D, ¶ [0187], display 70 (i.e., wearable device) coupled to local data processing module 140 (i.e., assistance device)), comprising:
a memory (Yeoh, ¶ [0187], memory); and
a processor including hardware (Yeoh, ¶ [0187], processor), the processor being configured to:
acquire line-of-sight information about a line of sight of a user wearing the wearable device that includes a projector configured to emit light to the user (Yeoh, ¶ [0019], projecting images to user; ¶ [0164], light source (i.e., projector) projecting light to user’s eyes; ¶ [0225], user viewing multiple virtual objects aligned with the user's line of sight in the user’s field of view).

acquire an image data piece obtained by capturing an image of a blind region shielded by a shielding object in a visual field region of the user, the image data piece being one of a plurality of image data pieces (Schubert, Fig. 3, ¶ [0061], receives occluded object sensor data from the occluded object sensors 302; ¶ [0069], the occluded object sensors 404 may include one or more of video cameras, stereo-cameras, lidar, Tango-type units, radar, magnetic sensors, radio frequency signal detectors, reflective sound imagers or other sensors; Fig. 5, ¶ [0042], scene from the perspective of an observer; ¶ [0055], field of vision; ¶ [0101], determining a position of the occluded (i.e., shielded) object relative to the observer. See Schubert, Figs. 1A and 1B for examples of the shielded object in the user’s visual field.);
determine, based on the image data piece, whether an object exists in the blind region (Schubert, ¶ [0101], determining a position of the occluded object relative to the observer);
calculate, based on a determination that an object exists in the blind region, a speed at which the object is moving based on the plurality of image data pieces (Schubert, ¶ [0080], speed of approaching occluded vehicle);
generate, based on the line-of-sight information an on a relative speed between the moving object and the assistance device, blind region state information including a degree of urgency indicating a time to encounter between the object and the user (Schubert, ¶ [0080], generating indication speed; ¶ [0120], dynamically monitor an area around the display and show warning signs in critical situations, e.g., in response to determining that an observer vehicle approaching an intersection has ignored previous indications that an occluded vehicle is also approaching the intersection, e.g., by monitoring the speed of the observer vehicle, the system may display a brightly coloured, flashing “give way” sign to emphasize the potential collision risk to the observer (i.e., degree of urgency indication). That is, Schubert determines whether to display a warning based at least on the speed of the vehicles within the field of view and line of sight.); and
output the blind region state information to the project of the wearable device (Schubert, ¶ [0120], display a brightly coloured, flashing “give way” sign to emphasize the potential collision risk to the observer).
Yeoh and Schubert (hereinafter "Yeoh-Schubert") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been for detecting objects hidden behind an occlusion and providing a visual representation of the detected objects. Schubert, ¶ [0003].
	For additional teachings of the prior art, Lee also teaches generate, based on the line-of-sight information an on a relative speed between the moving object and the assistance device, blind region state information including a degree of urgency indicating a time to encounter between the object and the user (Lee, Fig. 5, ¶ [0025], a moving direction and a moving speed, and a future moving location, and may determine speed information; ¶ [0202], the display location of the information 30 may be adjusted according to a direction in which the user is looking. To achieve this, a direction (i.e., line of sight) of a user's field of view is grasped by tracing user's eyes or a facial direction and then information is displayed on an area corresponding to the direction).
Yeoh-Schubert and Lee (hereinafter "Yeoh-Schubert-Lee") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to display information of a danger element on a transparent display. Lee, ¶ [0003].

Regarding claim 2, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the processor is further configured to: output the blind region state information to the wearable device so as to display the blind region state information in a region corresponding to the line of sight of the user (Schubert, Figs. 1A and 1B, ¶ [0042], intuitive occluded object indicator).

Regarding clam 4, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein 

the processor is configured to
sequentially acquire the plurality of chronologically-adjacent image data pieces (Schubert, ¶ [0061], receiving occluded object sensor data which can be a video), and
based on a determination that the object exists in the blind region, determine whether the object is moving based on the plurality of image data pieces (Schubert, Fig. 3, ¶ [0061], receives occluded object sensor data from the occluded object sensors 302; ¶ [0065], generating an indication of a position of an occluded object based at least in part on a determined position of an observer of the display).

Regarding claim 6, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the processor is further configured to: generate the blind region state information with use of the image data piece (see treatment of claim 4).

	Regarding claim 9, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the processor is further configured to:
acquire an image data piece obtained by capturing an image of the shielding object (see treatment of claim 3),

output a synthetic image corresponding to the synthetic image data as the blind region state information to the wearable device (see treatment of claim 1).

	Regarding claim 10, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the processor is further configured to: output an image corresponding to the image data piece as the blind region state information to the wearable device (See treatment of claim 1. See also Schubert Figs. 1A and 1B.).

	Regarding claim 11, Yeoh-Schubert-Lee teaches the assistance device according to claim 10, wherein the processor is further configured to:
generate an image including an opening portion obtained by virtually hollowing the shielding object in a columnar, conical, or spherical shape based on an image data piece obtained by capturing an image of the shielding object and the image data piece obtained by capturing the image of the blind region (Schubert, Fig. 1A, ¶ [0044], display 112 (i.e., opening portion) shows a representation or indication of objects that are occluded 
output the image as the blind region state information to the wearable device (see Schubert, Fig. 1A).

Regarding claim 13, see treatment of claim 1.

	Regarding claim 14, see treatment of claim 1.

	Regarding claim 15, see treatment of claim 1. Additionally, Yeoh-Schubert-Lee teaches a non-transitory computer-readable recording medium with an executable program stored thereon (Yeoh, ¶ [0344], storage medium for storing computer-readable instructions usable by the CPU, GPU, and/or other modules or controllers).

	Regarding claim 22, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the blind region state information includes a color indicating the degree of urgency (Lee, ¶ [0196], as the risk of collision increases, the size of the information increases and the color of the information may be changed to a conspicuous color. Also, a flicking effect may be added or a warning sound may also be output).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh-Schubert-Lee, and further in view of Krishnan (U.S. Pat. App. Pub. No. US 20190156134 A1).

	Regarding claim 7, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the processor is further configured to:

output the blind region state information to the wearable device so as to display the blind region state information in the staring region (see treatment of claim 1).
Yeoh-Schubert-Lee does not expressly teach, but Krishnan teaches wherein the processor is configured to detect, based on the line-of-sight information, a staring region when the user stares at the shielding object (Krishnan, ¶ [0148], saccading and fixating (i.e., staring) within a region. Note: this would be used to detect that the user is staring at an object or region.).
Yeoh-Schubert-Lee and Krishnan (hereinafter "Yeoh-Schubert-Lee-Krishnan") are analogous because they are directed at navigation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to keep the driver as well as other vehicles and pedestrians on the road safe. Krishnan, ¶ [0190].

	Regarding claim 8, Yeoh-Schubert-Lee-Krishnan teaches the assistance device according to claim 7, wherein the processor is further configured to:

based on the staring period being the predetermined period or longer, output the blind region state information to the wearable device (see treatment of claims 1 and 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh-Schubert-Lee, and further in view of Matsuba et al. (U.S. Pat. App. Pub. No. US 20200238921 A1; hereinafter "Matsuba").

Regarding claim 12, Yeoh-Schubert-Lee teaches an assistance device enabling communication with a wearable device, comprising:
a memory (see treatment of claim 1);
a processor including hardware, the processor being configured to:
acquire a line of sight of a user wearing the wearable device (see treatment of claim 1),
acquire an image data piece obtained by capturing an image of a blind region shielded by a shielding object in a visual field region of the user, the image data piece being one of a plurality of image data pieces (see treatment of claim 1),
determine, based on the image data piece, whether an object exists in the blind region (see treatment of claim 1),



generate, based on the line of sight information, blind region state information indicating a time to an encounter between the object and the user (see treatment of claim 1), and

Yeoh-Schubert-Lee does not expressly teach, but Matsuba teaches:
acquire vehicle speed information about vehicle speed of a vehicle mounting the assistance device (Matsuba, Fig. 4, ¶ [0036], acquiring vehicle speed), 
determine, based on the vehicle speed information, whether the vehicle speed of the vehicle is equal to or less than predetermined speed (Matsuba, Fig. 5, ¶ [0046], checking whether vehicle speed is equal to or less than a given threshold), and
output, based on the vehicle speed of the vehicle being equal to or less than the predetermined speed, the blind region state information to the wearable device (Matsuba, ¶ [0047], when the acquired vehicle speed is determined 
Yeoh-Schubert-Lee and Matsuba (hereinafter "Yeoh-Schubert-Lee-Matsuba") are analogous because they are directed at vehicular image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help the driver to intuitively recognize a positional relationship or distance with respect to a second vehicle or obstacle ahead of the own vehicle. Matsuba, § [0012].

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh-Schubert-Lee, and further in view of HAN et al. (U.S. Pat. App. Pub. No. US 20180101736 A1; hereinafter "Han").

Regarding claim 16, Yeoh-Schubert-Lee teaches an assistance device enabling communication with a wearable device, the assistance device comprising:
a memory (see treatment of claim 1); and 
a processor including hardware, the processor being configured to: 
acquire line-of-sight information about a line of sight of a user wearing the wearable device that includes a projector configured to emit light to the user (see treatment of claim 1);
acquire an image data piece obtained by capturing an image of a blind region shielded by a shielding object in a visual field region of the user, the image data piece being one of a plurality of image data pieces (see treatment of claim 1);

calculate, based on a determination that an object exists in the blind region, a speed at which the object is moving based on the plurality of image data pieces (see treatment of claim 1);
acquire object information from a server (Schubert, Fig. 3, ¶ [0061], receives occluded object sensor data from the occluded object sensors 302; ¶ [0059], the components of the system 300 can exchange communications over one or more networks, or can exchange communications in another way, such as over one or more wired or wireless connections; ¶ [0073], the local processor may be a server… may include or communicate over the network 420 with an object recognition system 430 (i.e., also reads on claim’s server) that may be used to detect objects and/or observers in received sensor data. Additionally, also consider object data database 412 as another example of a server serving object information (Schubert, Fig. 4, ¶ [0068]).);
generate, based on the line-of-sight information, the object information, and on a relative speed between the moving object and the assistance device, blind region state information including a degree of urgency indicating a time to an encounter between the object and the user (see treatment of claim 1), 

transmit collected data to the server for use by other assistance devices (Schubert, ¶ [0131] and [0132], may be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation, or any combination of one or more such back end, middleware, or front end components. Note: if the components are servers, then servers by definition provide information for use by other devices.).
For additional teachings of the prior art, Han also teaches: transmit collected data to the server for use by other assistance devices (Han, Figs. 11A-11C, ¶ [0047], the electronic apparatus 10 may acquire external images photographed through the external vehicle 2 from an external server (or cloud) positioned outside the vehicle 2. Note: that is, the server receives and distributes data to and from multiple devices.).
Yeoh-Schubert-Lee and Han (hereinafter "Yeoh-Schubert-Lee-Han") are analogous because they are directed at augmented reality navigation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a sight securing image to a vehicle. Han, ¶ [0002].



	Regarding claim 18, see treatment of claim 16.

	Regarding claim 19, see treatment of claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh-Schubert-Lee, and further in view of Sakai et al. (U.S. Pat. App. Pub. No. US 20090140881 A1; hereinafter "Sakai").

Regarding claim 20, Yeoh-Schubert-Lee teaches the assistance device according to claim 1, wherein the processor is further configured to: 
generate the blind region state information 
Yeoh-Schubert-Lee does not expressly teach, but Sakai teaches: by an image data piece captured from a position above the wearable device (Sakai, Fig. 3, ¶ [0067], infrastructure cameras 21 with ground positions and above-ground heights; ¶ [0082], transforming a blind-spot image to a corresponding image as it would appear from the viewpoint of the driver of the object vehicle using above-ground height of camera group 21. Note: for example, if camera 21 is mounted on a pole or building, then it would capture images from a position above the wearable device).
Yeoh-Schubert-Lee and Sakai (hereinafter "Yeoh-Schubert-Lee-Sakai") are analogous because they are directed at augmented reality navigation. It would have .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619